PER CURIAM.
Mathis sought relief in circuit court by writ of mandamus, asserting that forfeiture of certain gain-time and provisional release credits violated the ex post facto clause. The petition was denied and Mathis timely appealed to this court. In his initial brief appellant relied upon Orosz v. Singletary, 655 So.2d 1112 (Fla.1995). Rather than filing an answer brief, appellee moved this court for a relinquishment of jurisdiction to the circuit *224court for reconsideration of its order in light of Orosz. We determine that a more appropriate disposition is to treat this motion as a confession of error and, accordingly, we do so and REVERSE and REMAND for further proceedings, directing the trial court to revisit the mandamus petition with due consideration to the supreme court’s Orosz decision.
WOLF, MICKLE and BENTON, JJ., concur.